

113 S2708 IS: Access to Court Challenges for Exempt Status Seekers (ACCESS) Act of 2014
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
		113th CONGRESS
		2d Session
		S. 2708
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2014
			Mr. Coats (for himself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide equal access to declaratory judgments for
			 organizations seeking tax-exempt status.
	
	1.Short titleThis Act may be cited as the Access to Court Challenges for Exempt Status Seekers (ACCESS) Act of 2014.
			2.
			Equal access to declaratory judgments for organizations seeking tax-exempt status
			
				(a)
				In
			 general
				Subparagraph (A) of section 7428(a)(1) is amended to read as follows:
				
					
						(A)
						with respect to the
				initial qualification or continuing qualification of an
			 organization as an
				organization described in section 501(c)
			 or 501(d)
				which is exempt from tax under section 501(a) or as an organization
			 described in section 170(c)(2),
					.
			
				(b)
				Effective
			 date
				The amendment made by this section shall apply to pleadings
			 filed after the date of the enactment of this Act.
			
